DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment and a 37 CFR 1.130(a) declaration were received from the applicant on May 5, 2021.
The 35 U.S.C. 102(a)(2) rejection of claims 1-6 and 9-17 as being anticipated by Darroch (US 10,099,756) has been overcome by the showing from the 37 CFR 1.130(a) declaration that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor of this application, and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A).
Claims 1-17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	On line 2 of claim 7, the phrase “the wearer” has been deleted and replaced with the phrase “the user”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The marker and recovery device as claimed is not shown or suggested in the prior art because of the use of a device that includes an elongated tube that is configured to buoyantly support a user that is seated on said elongated tube when in a deployed state, and a bladder that is detachable from an enclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 10, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617